Claims 1, 3-4, 6-7, 9 and 12 have been amended.
Claims 2, 5, 8 and 11 have been cancelled.
The Double Patenting rejection has been obviated, as eTD has been filed and approved on 1/24/2022. Please refer to the Examiner initiated interview summary for details.
Claims 1, 3-4, 6-7, 9 and 12 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 4, 7 and 10, the following underlined claim limitation is not disclosed by any prior art: “… the information comprises 2 bits indicating one of the plurality of predetermined LBT types, wherein the 2 bits with a first value is mapped to a first LBT type among the plurality of predetermined LBT types, wherein the 2 bits with a second value is mapped to a second LBT type among the plurality of predetermined LBT types, and wherein the 2 bits with a third value is mapped to a third LBT type among the plurality of predetermined LBT types”.
Closest prior art:
Turtinen (US20120264468A1) discloses at para 32-35, the UE is configured to carry out sensing on the allocated PDSCH resources…a signaling method to change resource allocation for sensing to a sensing order indicated, e.g., in a one bit flag on corresponding DCI message with scheduling information. That is, the sensing order flag "SO" set to zero by the eNB indicates to the UE that sensing is to be performed on the the information comprises 2 bits indicating one of the plurality of predetermined LBT types, wherein the 2 bits with a first value is mapped to a first LBT type among the plurality of predetermined LBT types, wherein the 2 bits with a second value is mapped to a second LBT type among the plurality of predetermined LBT types, and wherein the 2 bits with a third value is mapped to a third LBT type among the plurality of predetermined LBT types”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/           Primary Examiner, Art Unit 2472